Citation Nr: 1019489	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2010, the Veteran testified at a travel board 
hearing at the Nashville RO before the undersigned acting 
Veterans Law Judge.  The undersigned was designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. §§ 7101(c), 
7102 (West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Procedural issue

The Board notes that the issue on appeal was originally 
construed by the RO as whether the rating decision of 
February 4, 2005 contained clear and unmistakable error in 
the denial of the claim for service connection for diabetes 
mellitus.  However, during the Veteran's March 2010 hearing, 
the undersigned made a procedural ruling that the issue on 
appeal before the Board is correctly characterized as 
entitlement to service connection for diabetes mellitus.  

In a February 4, 2005 rating decision, which denied 
entitlement to service connection for diabetes mellitus, the 
RO's basis for that denial was that the service treatment 
records did not contain a diagnosis or treatment of the 
condition in service and that the earliest diagnosis of 
diabetes mellitus was made in 1999 at the Vanderbilt 
University Medical Center.  

Subsequent to the February 4, 2005 rating decision, a notice 
letter was provided to the Veteran on February 14, 2005.  The 
Veteran responded with a December 16, 2005 statement.  In 
this statement, the Veteran requested review of the decision 
denying entitlement to service connection for diabetes 
mellitus.  

There is some ambiguity as to whether or not the December 
2005 statement by the Veteran could be construed as a request 
to reopen or whether or not it can be construed as a notice 
of disagreement.  However, based on the Veteran's testimony 
in his March 2010 hearing and a review of documents within 
the context of the rating decision itself, the Board resolves 
all ambiguity in favor of the Veteran and finds that the 
December 16, 2005 statement does meet the requirements for a 
valid and timely notice of disagreement.  For purposes of 
this appeal, it is accepted as such.  

The Board also finds that that the September 2008 statement 
of the case will be accepted for appeal purposes as a 
statement of the case in response to the Veteran's December 
2005 notice of disagreement on the issue of service 
connection for diabetes mellitus.  In addition, the Board 
finds that the Veteran's VA Form 9, which was received in 
October of 2008, is a valid and timely VA Form 9 (substantive 
appeal) for the issue of service connection for diabetes 
mellitus.  

Since the December 2005 document is being accepted as a valid 
and timely notice of disagreement, a March 6, 2008 document 
(recognized by the RO as a notice of disagreement) is no more 
than a continuation of the Veteran's contentions to continue 
to prosecute his appeal.  That being the appeal that remained 
open and pending from the time he filed the December 2005 
document.  Therefore, the only outstanding procedural 
document that needs to be provided in this case is a 
supplemental statement of the case, which clearly clarifies 
what the issue on appeal is and that the issue is entitlement 
to service connection for diabetes mellitus.  The RO should 
prepare a supplemental statement of the case so that there 
will be no confusion as to the pertinent law and regulations, 
the evidence that was considered, and the issue that is 
actually on appeal before the Board.  

Service connection for diabetes mellitus

The Veteran contends that he first developed diabetes in 
service and his diabetes has worsened over the years.  He 
indicated that he was told that while in military service in 
1975 that his blood sugar was high.  The Veteran also 
contends that he was diagnosed with diabetes mellitus around 
1977 at the Vanderbilt clinic and had been treated at the VA 
medical center in Nashville, Tennessee.  He contends that he 
had a slight stroke in June of 2004 due to the diabetes 
mellitus and that he was stationed on ship in Okinawa in the 
waters around Vietnam and in Okinawa, Japan during the 
Vietnam War.  

The Veteran's service treatment records do not reveal any 
diagnosis of diabetes or indication of elevated blood sugar 
levels.  Private treatment records from 1999 show the Veteran 
suffered from diabetes mellitus and indicated that the 
Veteran had a past history of diabetes, referencing that the 
Veteran had not been seen in almost three years.  VA 
treatment records from 2006 show the Veteran with a diagnosis 
of diabetes mellitus and one record notes the Veteran was 
diagnosed with it when he was in his 30s.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with diabetes while in 
service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  The Veteran is competent to attest that he was first 
told he had elevated sugar while in service and that he was 
first diagnosed with diabetes post-service around 1977; 
current treatment records show a diagnosis of diabetes 
mellitus.  He has testified that his elevated blood sugar and 
diabetes has continued to the present.  His reports of a 
continuity of symptomatology since service can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service for 
examination purposes is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, 
the Board finds that the Veteran should be afforded a VA 
medical examination with a nexus opinion to determine whether 
his claimed diabetes mellitus was incurred or is related to 
his military service.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a  VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

In his December 2005 notice of disagreement the Veteran 
referenced private treatment he received as early as 1977 for 
his diabetes.  Although some private treatment records are of 
record, it does not appear that a full set of these records 
are associated with the claims file; an attempt should be 
made to obtain them.  38 C.F.R. § 3.159(c)(1).  The Board 
also notes that the Veteran has been receiving treatment 
through VA and testified at various points in his March 2010 
hearing that he could not remember when he first went for 
treatment through the VA, although it might have been 15 
years ago.  An attempt to obtain more treatment records 
should be made.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:
	
1.  A new duty to assist letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2009) should be provided to the Veteran 
and his representative, correctly 
characterizing the issue on appeal as 
entitlement to service connection for 
diabetes mellitus.  The letter should 
inform of the information and evidence 
(lay and medical) that is not of record 
that is needed to substantiate the claim; 
it should indicate which portion of the 
evidence is to be provided by the Veteran 
and which portion VA will attempt to 
obtain on behalf of the Veteran; and it 
should explain how disability ratings and 
effective dates are assigned, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contac the Veteran and his 
representative and ask that they provide 
the names and addresses of all medical 
care providers who have treated him for 
his back, including private treatment 
records from the Vanderbilt Clinic (which 
may be different than Vanderbilt 
University Medical Center) in 1977 that 
were referenced in a December 2005 
statement by the Veteran.  After securing 
any necessary release, such records should 
be requested, to include all diagnostic 
testing, interpretation and reports, and 
all records which are not duplicates 
should then be associated with the claims 
file.

3.  Attempt to obtain any VA treatment 
records for the Veteran from 1975 to 
present, including records from the VAMC 
in Nashville, Tennessee.  

4.  After the above has been accomplished, 
the Veteran should be afforded a VA medical 
examination, with an appropriate examiner, 
to determine the nature and etiology of the 
Veteran's diabetes mellitus.  The entire 
claims file must be made available to the 
designated examiner, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

Based on a review of the claims file, the 
clinical findings of the examination, and 
the results of any tests and/or studies 
performed, the examiner is requested to 
offer an opinion addressing the following 
question:

Is it at least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's diabetes mellitus: (1) was 
incurred during his active military 
service; (2) was manifested within one year 
from the Veteran's separation from service; 
(3) or is directly related to the Veteran's 
military service in any way?

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, please 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, noting for the 
record that the Veteran's VA Form 9, which 
was received in October of 2008, is a 
valid and timely VA Form 9 on the issue of 
service connection for diabetes mellitus, 
and which relates to the claim that was 
initially filed in October 2004 and denied 
in a February 2005 rating decision.  Then, 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


